Citation Nr: 1529459	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Albuquerque, New Mexico Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for ED.

In September 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Manifestations of, or medications to treat, the Veteran's service-connected PTSD contributed to causing or have aggravated the Veteran's ED.


CONCLUSION OF LAW

The Veteran's ED is proximately due to or is aggravated by his service-connected PTSD. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran essentially contends that his ED was caused by, or is aggravated by, a service-connected disability, including prostate cancer, or by treatment for a service-connected disability. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not contend, and his service medical records do not suggest, that he experienced ED during his service. There is thus no support for service connection for his ED on a direct basis, as incurred or aggravated during service.

The Veteran has a history of benign prostatic hypertrophy (BPH). Treatment for BPH included a transurethral resection of the prostate (TURP) performed in July 2007, at a private facility. In VA treatment in 2008, the Veteran reported urinary dysfunction including polyuria. Clinicians monitored his prostate-specific antigen (PSA) levels.

In a January 2009 rating decision, the RO denied service connection for his BPH. 

In 2010, the Veteran had VA treatment for hematuria. In October 2010, he reported that, since he began taking Tamsulosin to address urinary problems, he had been unable to perform sexually. A clinician noted that ED was a known side effect of Tamsulosin.

In April 2011, biopsy of the Veteran's prostate showed prostate cancer. The Veteran considered treatment options and chose to pursue active surveillance. Records of  treatment in 2011 through April 2015 reflect ongoing active surveillance of his prostate cancer and ongoing Tamsulosin for BPH and urinary problems.

On VA examination in July 2011, the examining physician reported having reviewed the Veteran's claims file. The examiner noted that current treatment for the Veteran's prostate cancer was watchful waiting. The examiner indicated that the Veteran had a voiding dysfunction due to BPH. The examiner stated that the Veteran had ED due to TURP for BPH in 2007. The examiner provided the opinion that it is not at least as likely as not that the Veteran's ED is attributable to his prostate cancer. In the July 2011 rating decision, the RO granted service connection for prostate cancer, and denied service connection for ED. 

In October 2014, a VA physician reviewed the Veteran's claims file, and spoke with the Veteran by telephone about his history and treatment. The physician provided the opinion that it is less likely than not that the Veteran's ED was caused or aggravated by his service-connected prostate cancer. The physician explained that the active surveillance being used to address the Veteran's prostate cancer does not cause or aggravate pre-existing ED. The physician stated that the etiology of the Veteran's ED is multifocal, and included hypertension, anxiety, depression, and medications for those disorders.

The Veteran has a long history of mental health treatment. Treatment records reflect symptoms including anxiety and depression; and he has been diagnosed with PTSD. VA established service connection for his PTSD.

The physician who reviewed the case in 2014 indicated that the etiology of the Veteran's ED includes his anxiety and depression and medications for those disorders. Those disorders are not clearly separable from the Veteran's PTSD, which is service-connected. That physician's opinion thus reasonably supports a conclusion that PTSD symptoms or medications have proximately caused or have aggravated the Veteran's ED. The Board therefore grants service connection for the ED as secondary to his PTSD.

ORDER

Entitlement to service connection for ED is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


